[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                    MEMORANDUM OF DECISION REGARDING PLAINTIFF'S MOTION FOR ORDER CODED #438  REGARDING PREPARATION OF A JUDGMENT FILE
The plaintiff seeks to have a judgment file prepared in part because of difficulty that she claims to be having in obtaining academic, medical, hospital or other health records for the children.
Custody of the three children is presently awarded to the defendant father. There is no order denying the plaintiff mother the right to access to the academic, medical, hospital or other health records of each of the three Lane children. Accordingly, she has the right to access to those records. The court is not entering any order directed to any academic, medical, hospital or other health provider as to how often those records should be provided as well as a cost for providing those records as those parties are not before the court. Further, the court is not entering any order as to what amount should be charged to the plaintiff for providing such records.
The motion for order for preparation of a judgment file is denied.
Axelrod, J.